Citation Nr: 1746635	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-28 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for chronic immunosuppression.

4.  Entitlement to an effective date earlier than September 23, 2014, for the grant of service connection for osteopenia and degenerative disc disease of the cervical spine.  

5.  Entitlement to an effective date earlier than September 23, 2014, for the grant of service connection for right hand osteopenia.

6.  Entitlement to an effective date earlier than September 23, 2014, for the grant of service connection for left hand osteopenia.

7.  Entitlement to an effective date earlier than September 23, 2014, for the grant of service connection for right foot osteopenia.

8.  Entitlement to an effective date earlier than September 23, 2014, for the grant of service connection for left foot osteopenia.

9.  Entitlement to an initial rating in excess of 10 percent for osteopenia and cervical spine degenerative disc disease.

10.  Entitlement to an initial compensable rating for right hand osteopenia.

11.  Entitlement to an initial compensable rating for left hand osteopenia.

12.  Entitlement to an initial compensable rating for right foot osteopenia.

13.  Entitlement to an initial compensable rating for left foot osteopenia.

14.  Entitlement to an effective date earlier than September 23, 2014, for the assignment of a 70 percent combined rating.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active naval service from June 1964 until July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A motion to advance on docket has been raised by the Veteran due to the Veteran's advanced age.  The undersigned is granting that motion and advancing the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

The Board finds that the Veteran submitted a timely notice of disagreement in June 2016 with decisions made in a July 2015 rating decision.  Specifically, the Veteran disagreed with the denial of entitlement to service connection for chronic immunosuppression; the effective dates assigned for the grant of service connection for osteopenia and cervical spine degenerative disc disease, right hand osteopenia, left hand osteopenia, right foot osteopenia, and left foot osteopenia; the initial ratings assigned for osteopenia and cervical spine degenerative disc disease, right hand osteopenia, left hand osteopenia, right foot osteopenia, and left foot osteopenia; and effective date assigned for the combined rating of 70 percent.  A review of the record shows that a statement of the case (SOC) has not been issued in response to the Veteran's notice of disagreement.  Therefore, the Board is required to remand those issues for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to his claims of entitlement to service connection for right and left shoulder disabilities, the Veteran asserts that the effects of his service-connected chronic obstructive pulmonary disease (COPD) led to the disabilities of his left and right shoulders.  In his December 2012 notice of denial, the Veteran reported he never had any shoulder pain or limitation in his range of motion before being placed on the wait list for a lung transplant.  The Veteran reported becoming so tired and out of breath that he would have to lean on his kitchen counter, putting all his weight on both elbows until he could breathe normally.  After the lung transplant in June 2001, the Veteran reported elbow and shoulder pain while carrying a gallon of paint, leading him to seek medical treatment.  The Veteran had left shoulder surgery in December 2002 and right shoulder surgery in August 2004.  The Veteran reported that his orthopedic surgeon, who performed both procedures, advised him that he believed the Veteran strained, stretched, and partially tore his rotator cuffs while leaning on the kitchen counter trying to restore his breath.  The Veteran is still reporting pain in his shoulders.  

The Veteran has not had a VA examination to evaluate the nature and etiology of his left and right shoulder disabilities.  The Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present shoulder disabilities.  

Attempts to identify and obtain all outstanding treatment records should be made before a decision is made in this case, to specifically include medical records pertaining to left shoulder surgery in December 2002 and right shoulder surgery in August 2004 from the Naval Medical Center, Portsmouth (NMCP).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case on the issue of entitlement to service connection for chronic immunosuppression; the issues of entitlement to effective dates earlier than September 23, 2014, for the grant of service connection for osteopenia and cervical spine degenerative disc disease, right hand osteopenia, left hand osteopenia, right foot osteopenia, and left foot osteopenia; the issues of entitlement to increased initial ratings for osteopenia and cervical spine degenerative disc disease, right hand osteopenia, left hand osteopenia, right foot osteopenia, and left foot osteopenia; and the issue of entitlement to an effective date earlier than September 23, 2014, for the assignment of a combined rating of 70 percent.  If the Veteran perfects an appeal with respect to any of those issues, return that issue to the Board.

2.  Identify and obtain any outstanding VA and private treatment records and associate them with the claims file, to specifically include medical records pertaining to left shoulder surgery in December 2002 and right shoulder surgery in August 2004 from the NMCP.

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present shoulder disabilities.  The claims file must be made available to, and reviewed in its entirety by the examiner.  All indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should first identify all currently present shoulder disabilities.   

Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present shoulder disability is etiologically related to the Veteran's active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present shoulder disability was caused or aggravated by a service-connected disability or medical treatment administered for such, to specifically include COPD.

The rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination report and medical opinions comport with this remand and undertake any other development found to be warranted.

5.  Then, readjudicate the issues on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




